HARRIS, Chief Judge.
Because of its limited holding, we affirm the summary judgment entered in this cause. The appellants were merely “enjoined” from the parking of their motor home within the La Cita subdivision except in strict compliance with the applicable deed restrictions for the subdivision.
We agree with the trial court that the record demonstrates that a motor home is covered by the restrictions and may not be “stored” at the residence. The issue not yet resolved by the trial court, but will be upon an application for enforcement of the injunction, is what constitutes “storing.” That issue is not properly before us at the this time.
AFFIRMED.
DIAMANTIS, J., and STROKER, R.J., Associate Judge, concur.